Title: Account of John Adams with the United States, 19 September 1779
From: Adams, John
To: 


     
      
       ca. 19. Sept. 1779
      
     
     
     
      The United states of America to John Adams Cr
     
     
      
      Liv.
     
     
      By the Total of Monies received
      28,355:
      3:
      3
     
     
     
      
      
      
     
     
     The United states of America to John Adams Dr
     
     
      
      Liv.
     
     
      To the Total of my Expences
      13,855:
      16:
      0
     
     
      To twenty Month’s allowance at the Rate of 11,428 Livres per Annum
      19,046:
      0:
      0
     
     
      
      32901:
      16:
      0
     
     
      
      28355:
      03:
      3
     
     
        Ballance
      4546:
      12:
      9
     
     
      To Expences at Boston, upon the public Business and Postage of Letters, in my public Capacity since my Return
      48
      
       
     
     
        Ballance due to me.
      4594:
      12:
      9
     
    
   
   
      Errors excepted
      John Adams
     
     
      Upon the Revision of my Accounts I find that of Monies received, somewhat larger than I had imagined and that of Expences, a good deal less. By attempting to keep a particular minute Account, I must have forgotten and omitted many Articles, to my own Disadvantage, but this is the fault of no one, but myself, and the loss must be mine.
      If the Honourable Board do not approve of this state, they will make what alterations they judge right. It is very probable there may be Errors in Casting and otherwise. The Business of keeping Accounts is a very dull Occupation to me, and that of transcribing them and casting anew, Still more so. I confess I have not Patience for it. The Board will correct it as they think just. If they Adjudge me in Debt the Ballance shall be paid to their order on demand.
      
       John Adams
      
     
    